Exhibit 10.71

FOURTH AMENDMENT TO LEASE

This Fourth Amendment to Lease (“Fourth Amendment”) is entered into on
August 20, 2013 (the “Execution Date”) and made effective as of February 20,
2014 (the “Effective Date”) by and between De Anza Enterprises, Ltd.
(“Landlord”) and DURECT Corporation, a Delaware corporation (“Tenant”).

RECITALS

 

  A. Landlord and Tenant entered into that certain Modified Net Single Tenant
Lease dated February 18, 1999 (the “Original Lease”), whereby Landlord leased to
Tenant and Tenant leased from Landlord, certain premises located at 10240 Bubb
Road, Cupertino, California as more particularly described in the Original
Lease.

 

  B. Landlord and Tenant entered into that certain First Amendment to Lease
dated as of February 18, 2004 (the “First Amendment”), that certain Second
Amendment to Lease effective August 6, 2009 (the “Second Amendment”) and that
certain Third Amendment to Lease effective December 21, 2010 (the “Third
Amendment”). The Original Lease, the First Amendment, the Second Amendment and
the Third Amendment are collectively referred to hereinafter as the “Lease”.

 

  C. Landlord and Tenant now desire to amend the Lease to extend the term for a
sixty (60) month period commencing on February 20, 2014 and ending on
February 19, 2019 (the “Extension Term”), to establish a rent for the Premises
(as that term is defined in the Lease) and Service Yards (defined herein) for
the Extension Term, and to provide for the payment by Tenant to Landlord of
certain amounts constituting back rent for the Service Yards.

 

  D. Landlord and Tenant, concurrent with the execution of this Fourth
Amendment, are executing a Settlement Agreement to resolve certain litigation
between them (“Settlement Agreement”), and this Fourth Amendment is incorporated
into the Settlement Agreement.

NOW THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the parties agree as follows:

AGREEMENT

 

  1. Rent.

 

  (i) Commencing on the Effective Date, and during the Extension Term, the
monthly rent payable by Tenant to Landlord for the Premises shall be sixty-six
thousand, nine hundred thirty-one dollars ($66,931), which is a rate of two
dollars and twenty-two cents ($2.22) per square foot per month, to be pro-rated
for any fractional month in which the Effective Date, or the last day of the
Extension Term, occurs. Any rent paid by Tenant attributed to any period of
occupancy of the Premises prior to the Effective Date shall not be credited to
rent payments for occupancy after the Effective Date.

 

1



--------------------------------------------------------------------------------

  (ii) Commencing on the Effective Date, and during the Extension Term, the
monthly rent payable by Tenant to Landlord for the two thousand, five hundred
and sixty-four (2,564) square feet of space that is outside of but adjacent to
the Premises, and consisting of service yards and mechanical areas (the “Service
Yards”), shall be five thousand, one hundred seventy-nine dollars and
twenty-eight cents ($5,179.28), which is a rate of two dollars and two cents
($2.02) per square foot per month, to be pro-rated for any fractional month in
which the Effective Date, or the last day of the Extension Term, occurs.

 

  (iii) Commencing on the Effective Date, and during each month of the Extension
Term, Tenant shall also pay to Landlord, on the same date that the monthly rent
for the Premises and Service Yards is paid by Tenant to Landlord under Sections
1(i) and (ii) above, an amount that is three thousand, four hundred ninety-six
dollars ($3,496) as back rent for the Service Yards for the period commencing on
August 6, 2009 and ending on February 19, 2014 (the “Back Rent Period”), which
is a rate of one dollar and fifty cents ($1.50) per square foot for the Service
Yards for each month during the Back Rent Period. Once Tenant has paid to
Landlord a total of two hundred nine thousand, seven hundred thirty-nine dollars
($209,739) under this Section 1(iii), Tenant’s payment obligation under this
Section 1(iii) shall cease.

 

  (iv) Within thirty (30) days after the full execution and delivery of this
Fourth Amendment, Tenant shall pay Landlord a lump sum amount of forty-four
thousand, nine hundred ninety-eight dollars and twenty cents ($44,998.20), which
amount is back rent for the Service Yards for the period commencing on April 24,
2006 and ending on August 6, 2009, which is a rate of forty-five cents ($0.45)
per square foot for the Service Yards for each month during such period.

 

  2. Option to Extend. Without the payment of additional consideration, Tenant
shall have one (1) option to further extend the term of the Lease, beyond the
end of the Extension Term, for an additional five (5) year period (the
“Option”). If Tenant wishes to exercise such Option, the terms and conditions
set forth in Section 35 of the Lease shall apply, and the five (5) year period
from February 20, 2019 until February 19, 2024 shall be treated as though it
were a Second Renewal Term under Section 35 of the Lease; provided, however,
that if Tenant exercises the Option, the rent for the Premises during the five
(5) year period from February 20, 2019 until February 19, 2024 shall be one
hundred percent (100%) of the fair market rent for the Premises at the time of
the exercise of the Option, and the parties shall negotiate in good faith a
reasonable rent for the Service Yards during such five (5) year period. The
terms in Section 35 as to treatment of tenant improvements and laboratory
improvements shall prevail as if this were the Second Renewal Term.

 

2



--------------------------------------------------------------------------------

  3. Brokerage Commission. Landlord and Tenant acknowledge that Tenant is
represented by Jeffrey Rogers of Colliers International and Landlord shall pay
no commission to Mr. Rogers or Colliers International.

 

  4. Rights, Duties and Liabilities. All rights, duties and liabilities
previously imposed by the Lease are retained. No waiver, release or defense is
established except as specifically stated herein or in the Settlement Agreement.

 

  5. Surrender of the Premises. All of the Lease clauses pertaining to the
Tenant’s Surrender obligations at the end of the term of the Lease as extended,
shall remain in full force and effect and are not in any way changed or lessened
by the terms of this Fourth Amendment or the Settlement Agreement.

 

  6. Multiple Counterparts. This Fourth Amendment may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Fourth Amendment transmitted by facsimile and agree and intend that a
signature by facsimile machine shall bind the party so signing with the same
effect as though the signature were an original signature.

 

  7. Miscellaneous. Except as expressly set forth herein and in the Settlement
Agreement, the Lease remains unmodified and in full force and effect. The Lease
as amended herein and the Settlement Agreement constitute the full and complete
understanding and agreement of the parties with respect to the subject matter
hereof, and no statements or agreements by or between the parties, whether
orally or in writing, made prior to or at the signing hereof (including without
limitation any oral or written proposals made by or on behalf of either party to
the other party), shall vary or modify the written terms of the Lease as amended
herein or the Settlement Agreement . Neither party shall claim any amendment,
modification, waiver or release from any provisions of the Lease as amended
herein, by mutual agreement, acknowledgment or otherwise, unless such mutual
agreement is in writing, signed by the other party, and specifically states that
it is an amendment to the Lease. All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Lease. The Recitals set
forth at the start of this Fourth Amendment, and the terms and conditions
incorporated in such Recitals, are deemed integral parts of this Fourth
Amendment. In the event of any inconsistency between the provisions of the Lease
and this Fourth Amendment, the provisions of this Fourth Amendment shall
control.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Fourth
Amendment as of the Execution Date.

 

LANDLORD      DE ANZA ENTERPRISES, LTD.      By:  

/s/ Sally Behel

     Print Name: Sally Behel      Title:            General Manager      TENANT
     DURECT CORPORATION, a Delaware Corporation      By:  

/s/ James E. Brown

     Print Name: James E. Brown      Title: President & CEO     

 

4



--------------------------------------------------------------------------------

CORRECTION TO FOURTH AMENDMENT TO THE LEASE

This correction to the Fourth Amendment is entered into on October 14, 2013 and
made effective as of the effective date of February 20, 2014 by and between De
Anza Enterprises, LLC. (Landlord) and DURECT Corporation, a Delaware corporation
(Tenant). The purpose of this document is to correct calculation errors included
in the Fourth Amendment as signed by the Parties August 20, 2013. No portions of
the Fourth Amendment are modified except as noted herein.

The Fourth Amendment to the Lease is amended as follows, under AGREEMENT, item
1, Rent, item iii, page 2,

(iii)Commencing on the Effective Date, and during each month of the Extension
Term, Tenant shall also pay to Landlord, on the same date that the monthly rent
for the Premises and Service Yards is paid by Tenant to Landlord under Sections
1(i) and (ii) of the Amendment, an amount that is three thousand eight hundred
forty-six dollars ($3846) as back rent for the Service Yards commencing on
August 6, 2009 and ending on February 19 2014 (the “Back Rent Period”), which is
a rate of one dollar and fifty cents ($1.50) per square foot for the Service
Yards for each month of the Back Rent Period. Once Tenant has paid to Landlord a
total of two hundred nine thousand six hundred and seven dollars ($209,607)
under this Section 1(iii), Tenant’s obligation under this Section 1(iii) shall
cease.

 

LANDLORD      DE ANZA ENTERPRISES, LLC.      By:  

/s/ Sally Behel

     Print Name: Sally Behel      Title: General Manager      TENANT      DURECT
CORPORATION, a Delaware Corporation      By:  

/s/ Matthew J. Hogan

     Print Name: Matthew J. Hogan      Title: Chief Financial Officer     

 

5